Citation Nr: 0321377	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  94-48 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include pulmonary emphysema, pneumonia, and left lobectomy, 
claimed as residuals of exposure to ionizing radiation during 
service. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1945 to October 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In March 1999, a hearing was held before Bettina S. Callaway, 
who is the Veterans Law judge making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  

The case was previously before the Board in December 2000, 
when it was remanded for additional development including 
obtaining medical records and another examination of the 
veteran.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The medical evidence of record reveals that the veteran 
has prior diagnoses of pneumonia and a calcifying granuloma 
which required resection of the left upper lung lobe.  

3.  The veteran has a current diagnosis of emphysema.

4.  The appellant was exposed to an estimated dose of 1.339 
rem of ionizing radiation as a result of his participation in 
Operation CROSSROADS.

5.  There are several medical opinions of record which relate 
the veteran's lung disorders to exposure to ionizing 
radiation during service.


CONCLUSION OF LAW

A lung disorder, to include pulmonary emphysema, pneumonia, 
and left lobectomy was incurred in active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, there is no specific piece of correspondence 
from the RO to the claimant which provides all of the notice 
as required by the VCAA.  However, based on the decision 
below, the Board concludes that a remand or further 
development of the claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources are not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or her substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

II.  Service Connection

The veteran claims that he was exposed to ionizing radiation 
during service and that this caused him to develop a 
respiratory disability which he believes warrants service 
connection.  He claims that this disability was the result of 
exposure to ionizing radiation during service.

Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  The first 
basis is a presumptive basis for diseases specific to 
radiation exposed veterans under 38 C.F.R. § 3.309(d).  The 
second basis is based on exposure to ionizing radiation with 
the subsequent development of a radiogenic disease under 
38 C.F.R. § 3.311.  Finally, the veteran is entitled to 
service connection if he can establish that a disability 
warrants service connection as defined by the general laws 
and regulations governing VA compensation entitlement, that 
is, on a direct or presumptive basis.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  The Board will address each 
basis below.  

The appellant is seeking service connection for a respiratory 
disorder as the result of exposure to ionizing radiation.  
The veteran served in the Navy from December 1945 to October 
1947.  Evidence provided by the Department of Defense 
confirms that the veteran was a participant in atmospheric 
nuclear testing during service.  Specifically he was a 
participant in Operation CROSSROADS.  The veteran was exposed 
to an estimated dose of 1.339 rem of ionizing radiation as a 
result of this participation.

Review of the veteran's service medical records does not 
reveal that the veteran had any complaints, or diagnoses, of 
any lung abnormality during service.  A private chest x-ray 
examination report dated December 1957 reveals that the 
veteran had complaints of chronic cough.  X-ray examination 
revealed lung infiltrates indicative of pneumonia along with 
calcified areas, and areas of fibrosis.  

Private medical records reveal that in April 1962 a wedge 
resection of the veteran's left lower lung lobe was 
conducted.  The preliminary diagnosis was that the veteran 
suffered from a coin lesion.  Subsequent pathology 
examination revealed a final diagnosis of calcifying 
granuloma of the left lung.  

In July 2002 the most recent VA examination of the veteran 
were conducted.  The veteran reported having increasing 
shortness of breath, dyspnea, ever since service.  The 
examining physician reviewed the medical evidence of record 
and noted the veteran's prior lung resection for a calcified 
granuloma.  CT examination of the veteran's chest revealed 
emphysema, interstitial fibrosis, and calcified pleural 
plaques.  The examining physician's opinion was that the 
veteran's chronic lung disorders were the result of chronic 
inflammatory disease.  The physician indicated that the 
possibility of a superimposed neoplasm was unlikely.  

VA regulations specify 21 types of cancer that warrant 
presumptive service connected if they become manifest in a 
"radiation-exposed veteran" within specified periods of 
time.  38 C.F.R. § 3.309(d)(2) (2002).  One of the specified 
cancers is "cancer of the lung."  § 3.309(d)(2)(xx) (2002).  
A "radiation-exposed veteran" is defined as a veteran who 
was involved in a "radiation-risk activity" during military 
service.  38 C.F.R. §§ 3.309(d)(3) (2002).  Participation in 
Operation CROSSROADS constitutes participation in such a 
radiation-risk activity.  38 C.F.R. §§ 3.309(d)(3)(ii) 
(2002).  

The veteran is a "radiation-exposed veteran" within the 
meaning of 38 C.F.R. §§ 3.309(d) (2002) because of his 
participation in a "radiation-risk activity" during 
military service, specifically participation in Operation 
CROSSROADS.  However, the veteran is currently diagnosed with 
emphysema and in the past he had diagnoses of pneumonia and a 
calcified granuloma.  These are not diseases which warrant 
presumptive service connection on the basis of being a 
diseases specific to a radiation-exposed veteran.  38 C.F.R. 
§ 3.309(d)(2)(2002).  

The evidence of record clearly shows that the veteran 
participated in Participation in Operation CROSSROADS.  As 
such, he is a "radiation exposed veteran" within the 
meaning of the regulations.  However, the evidence of record 
also clearly shows that the veteran is not diagnosed with any 
of the diseases specified at 38 C.F.R. §§ 3.309(d)(2) (2002).  
The veteran is diagnosed with emphysema which is not a 
disease which warrants presumptive service connection under 
these regulations.  38 C.F.R. §§ 3.309(d)(2) (2002).  Also, 
there is absolutely no evidence of record showing that the 
veteran is diagnosed with cancer.  The veteran's calcified 
granuloma is not a cancer.  As such, the preponderance of the 
evidence is against a grant of service connection on this 
basis.  38 C.F.R. § 3.309(d) (2002).  

Service connection can also be pursued under 38 C.F.R. 
§ 3.311 on the basis of exposure to ionizing radiation and 
the subsequent development of a "radiogenic disease."  
38 C.F.R. § 3.311 (2002).  Essentially, any form of cancer is 
considered a "radiogenic disease" within the meaning of the 
applicable regulations.  38 C.F.R. § 3.311(b)(2)(xxiv)(2002).  
Again, the Board notes that the evidence of record clearly 
shows that the veteran is diagnosed with emphysema which is 
not one of the radiogenic diseases as specified at 38 C.F.R. 
§ 3.311(b)(2) (2002).  As such the preponderance of the 
evidence is against a grant of service connection on this 
basis.  38 C.F.R. § 3.311 (2002).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Service connection is established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty, 
during periods of active peacetime military service.  38 
U.S.C.A. § 1110 (West 2002).  

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

As noted above, the physician who conducted the July 2002 VA 
examination of the veteran indicated that the possibility of 
a superimposed neoplasm was unlikely.  However, there are 
several medical opinions from private physicians which relate 
the veteran's lung disorders to radiation exposure during 
service.  

A March 1999 letter from a Dr. Mary Chrostowski, states that 
she is the veteran's treating physician for his lung disease 
and that "I believe his condition was connected to exposure 
to atomic (nuclear) testing  . .  . while in the Navy."  A 
January 2001 medical opinion from Dr. Sowell indicates that 
the physician reviewed the veteran's medical history, 
including a history of radiation exposure during service, and 
stated that the veteran "has evidence of severe lung disease 
that I do believe is related in part to radiation exposure."

The evidence of record contains two competent medical 
opinions from physicians which relate the veteran's chronic 
lung disease either in whole or in part to his exposure to 
ionizing radiation during service.  There is one VA medical 
opinion which does not directly address direct causation but 
indicates that it is unlikely that the veteran had a 
superimposed malignant neoplasm.  The evidence of record 
reveals that while the veteran has chronic lung disease, he 
dose not have lung cancer which is the most common 
respiratory disorder contemplated by radiation exposure.  
38 C.F.R. § 3.309(d), 3.311 (2002).  However, there are two 
medical opinions of record relating the veteran's current 
lung disabilities to radiation exposure during service.  As 
such, the evidence is supports a grant of service connection 
for a lung disability as a residual of exposure to ionizing 
radiation during service on a direct basis.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).


ORDER

Service connection for a lung disorder, to include pulmonary 
emphysema, pneumonia, and left lobectomy, claimed as 
residuals of exposure to ionizing radiation during service, 
is granted



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

